Exhibit 10.c
POLARIS INDUSTRIES INC.
LONG TERM INCENTIVE PLAN
As Amended and Restated
Effective December 31, 2008

1.   Purpose. The Polaris Industries Inc. Long Term Incentive Plan is intended
to increase incentives for Eligible Employees to attain and maintain the highest
standards of performance, to attract and retain key executives of outstanding
competence and ability, to stimulate the active interest of key executives in
the development and financial success of the Company, to further the identity of
interests of employees with those of the Company’s shareholders generally and to
reward executives for outstanding performance when certain objectives are
achieved. This amendment and restatement of the Plan is effective as of
December 31, 2008.   2.   Definitions. As used herein, the terms set forth below
shall have the following respective meanings:

  (a)   “Board” means the Board of Directors of the Company.     (b)   “Business
Criteria” means the business criteria listed in Section 6 of this Plan.     (c)
  “Code” means the Internal Revenue Code of 1986, as amended from time to time.
    (d)   “Committee” means the Committee appointed by the Board to administer
the Plan. The Committee shall be constituted at all times so as to meet the
outside director requirements of Section 162(m) of the Code.     (e)   “Company”
means Polaris Industries Inc., a Minnesota corporation, and its successors and
assigns.     (f)   “Effective Date” means January 1, 2004.     (g)   “Eligible
Employee” means any employee of the Company designated by the Committee as an
Eligible Employee.     (h)   “Incentive Compensation Award” means an incentive
compensation award payable under this Plan.     (i)   “Incentive Compensation
Award Period” means, with respect to an Incentive Compensation Award, as
determined by the Committee, the three consecutive calendar years beginning on
or after the Effective Date with respect to which such Incentive Compensation
Award is to be paid.     (j)   “Participant” means, with respect to an Incentive
Compensation Award Period, the Eligible Employees selected by the Committee to
be eligible to receive an Incentive Compensation Award for such Incentive
Compensation Award Period as provided in Section 5 of this Plan.

 



--------------------------------------------------------------------------------



 



  (k)   “Performance Objective” means the performance objective or objectives
established pursuant to Section 5 of the Plan.     (l)   “Plan” means the
Polaris Industries Inc. Long Term Incentive Plan, as it may be amended from time
to time.

3.   Administration. The Committee shall interpret the Plan, prescribe, amend,
and rescind rules relating to it, select eligible Participants, and take all
other actions necessary for its administration, which actions shall be final and
binding upon all Participants. To the extent permitted by law, all members of
the Board of Directors, including the members of the Committee, shall be
indemnified and held harmless by the Company with respect to any loss, cost,
liability or expense that may be reasonably incurred in connection with any
claim, action, suit or proceeding which arises by reason of any act or omission
under the Plan so long as such act or omission is taken in good faith and within
the scope of the authority delegated herein.   4.   Compliance with Sections
162(m) and 409A. The Plan shall be administered to comply with Sections 162(m)
and 409A of the Code and regulations promulgated thereunder, and if any Plan
provision is found not to be in compliance with Sections 162(m) and 409A of the
Code, the provision shall be deemed modified as necessary to meet the
requirements of Sections 162(m) and 409A of the Code.   5.   Selection of
Participants and Performance Objective. Prior to the commencement of each
Incentive Compensation Award Period, or at such later time as permitted by
Section 162(m) of the Code and regulations thereunder, the Committee shall
determine in writing (i) the Participants who shall be eligible to receive an
Incentive Compensation Award for such Incentive Compensation Award Period,
(ii) the Performance Objective, which shall consist of any one or more of the
Business Criteria, and (iii) the formula for computing the amount of the
Incentive Compensation Award payable to each Participant if the Performance
Objective is achieved, which formula shall comply with the requirements
applicable to performance-based compensation plans under Section 162(m) of the
Code. The amount of an Incentive Compensation Award payable to a Participant may
be denominated in cash and, pursuant to terms established by the Committee, at
the election of a Participant may be adjusted to reflect changes in the market
price of the Company’s common stock during an Incentive Compensation Award
Period, provided that all amounts paid under the Plan shall be paid in cash.  
6.   Business Criteria. The Business Criteria will include specified levels of
one or more of the following:

     
Operating Income
  Net Income
Pre-Tax Income
  Customer Retention
Cash Flow
  Return on Investment
Return on Capital
  Revenue
Return on Equity
  Revenue Growth
Return on Assets
  Total Shareholder Return

2



--------------------------------------------------------------------------------



 



     
Return on Sales
  Stock Price
Expense Targets
  Market Share
Customer Satisfaction
  Productivity Targets
Sales
  Earnings Per Share
Sales Growth
  Earnings Per Share Growth
 
  Economic Value Added

The above terms shall have the same meaning as in the Company’s financial
statements, or if the terms are not used in the Company’s financial statements,
as applied pursuant to generally accepted accounting principles, or as used in
the Company’s industry, as applicable. As determined by the Committee, the
Business Criteria shall be applied (i) in absolute terms or relative to one or
more other companies or indices and (ii) to a business unit, geographic region,
one or more separately incorporated entities, or the Company as a whole).

7.   Incentive Compensation Award Certification. The Committee shall certify in
writing prior to payment of the Incentive Compensation Award that the
Performance Objective has been attained and the Incentive Compensation Award is
payable. With respect to Committee certification, approved minutes of the
meeting in which the certification is made shall be treated as written
certification.   8.   Maximum Incentive Compensation Award Payable. The maximum
amount payable with respect to an Incentive Compensation Award to any
Participant is 200% of such Participant’s base salary (up to a maximum of base
salary of $1,000,000).   9.   Extraordinary or Unusual Events. The Committee
may, in its discretion, disregard the impact of any extraordinary or unusual
event (in accordance with generally accepted accounting procedures) in
determining whether a Performance Objective has been obtained or may make
appropriate adjustments in any Performance Objective to reflect such
extraordinary or unusual event.   10.   Discretion to Reduce Awards. The
Committee, in its sole and absolute discretion, may reduce the amount of any
award otherwise payable to a Participant.   11.   Active Employment Requirement.
Except as provided below, an Incentive Compensation Award shall be paid for an
Incentive Compensation Award Period only to a Participant who is actively
employed by the Company (or on approved vacation or other approved leave of
absence) throughout the Incentive Compensation Award Period and who is employed
by the Company on the date the Incentive Compensation Award is paid. To the
extent consistent with the deductibility of awards under Section 162(m) of the
Code and regulations thereunder, the Committee may in its sole discretion grant
an Incentive Compensation Award for the Incentive Compensation Award Period to a
Participant who is first employed or who is promoted to a position eligible to
become a Participant under this Plan during the Incentive Compensation Award
Period, or whose employment is terminated during the Incentive Compensation
Award Period because of the Participant’s retirement under the Company’s 401(k)
plan, death, or because of disability as defined in Section 22(e)(3) of the
Code. In such cases of active employment for part of an Incentive Compensation
Award Period, a pro rata Incentive Compensation Award may be paid for the
Incentive Compensation Award Period.

3



--------------------------------------------------------------------------------



 



12.   Payment and Deferrals of Incentive Compensation Award. An Incentive
Compensation Award shall be paid to the Participant for the Incentive
Compensation Award Period as provided in this Plan. The Company shall pay the
Incentive Compensation Award to the Participant in such form as the Committee
may determine and at such time as the Committee may determine after the
Committee certifies that the Incentive Compensation Award is payable as provided
in Section 7, but no later than March 15th of the year following the year in
which the Incentive Compensation Award Period ends. In the event of the
Participant’s death, any Incentive Compensation Award shall be paid to the
Participant’s spouse or, if there is no surviving spouse, the Participant’s
estate. Payments under this Section shall operate as a complete discharge of the
Committee and the Company. The Company shall deduct from any Incentive
Compensation Award paid under the Plan the amount of any taxes required to be
withheld by the federal or any state or local government.       The Committee
shall permit a Participant elect to defer receipt of such Incentive Compensation
Award in accordance with the terms of the Polaris Industries Inc. Supplemental
Retirement/Savings Plan.   13.   Shareholder Approval. No Incentive Compensation
Award shall be payable under this Plan unless the Plan is disclosed to and
approved by the shareholders of the Company in accordance with Section 162(m) of
the Code and regulations thereunder.   14.   Limitation of Rights. Nothing in
this Plan shall be construed to (a) give any employee of the Company any right
to be awarded any Incentive Compensation Award other than that set forth herein,
as determined by the Committee; (b) give a Participant any rights whatsoever
with respect to shares of common stock of the Company; (c) limit in any way the
right of the Company to terminate an employee’s employment with the Company at
any time for any reason or no reason; (d) give a Participant or any other person
any interest in any fund or in any specific asset or assets of the Company; or
(e) be evidence of any agreement or understanding, express or implied, that the
Company will employ an employee in any particular position or at any particular
rate of remuneration.   15.   Non-Exclusive Arrangement. The adoption and
operation of this Plan shall not preclude the Board or the Committee from
approving other short-term incentive compensation arrangements for the benefit
of individuals who are Participants hereunder as the Board or Committee, as the
case may be, deems appropriate and in the best interests of the Company.   16.  
Nonassignment. The right of a Participant to the payment of any Incentive
Compensation Award under the Plan may not be assigned, transferred, pledged, or
encumbered, nor shall such right or other interests be subject to attachment,
garnishment, execution, or other legal process.

4



--------------------------------------------------------------------------------



 



17.   Amendment or Termination of the Plan. The Board may amend or terminate the
Plan at any time, except that no amendment or termination shall be made that
would impair the rights of any Participant to an Incentive Compensation Award
that would be payable were the Participant to terminate employment on the
effective date of such amendment or termination, unless the Participant consents
to such amendment or termination. The Plan shall automatically terminate on
December 31, 2014 unless sooner terminated by action of the Board or extended
with the approval of the Board and the Company’s shareholders.   18.   Governing
Law. The validity, construction, interpretation, administration and effect of
the Plan and of its rules and regulations, and rights relating to the Plan,
shall be determined solely in accordance with the laws of the State of
Minnesota, other than the conflict of law provisions of such laws.

5